 282DECISIONSOF NATIONALLABOR RELATIONS BOARDSiltec CorporationandUnited Electrical,Radio andMachine Workers of America,Local1412. Case20-CA-9026April 4, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn November 27, 1974, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision in thisproceeding. Thereafter,Respondent filed exceptionsand a supporting brief, counsel for the General Counselfiled exceptions and a supporting brief, and Respond-ent filed an answering brief to the General Counsel'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, only tothe extent consistent herewith, and to adopt his recom-mended Order.We agree with the Administrative Law Judge's find-ing that employee Brawthen's discharge was unrelatedto his union activities. For that reason we adopt theAdministrative Law Judge's conclusion that the com-plaint should be dismissed.'We do not adopt, however, all of the AdministrativeLaw Judge's rationale for reaching this conclusion be-cause we find, in agreement with Respondent's excep-tions, that the Administrative Law Judge exceeded hisdiscretion by substituting his own standard for that ofRespondent in determining what would constitutegood and sufficient grounds for Brawthen's discharge.The Respondent asserted as its reasons for discharg-ing Brawthen his declining job performance and inat-tentiveness to his duties. On this issue the Administra-tive Law Judge found that Brawthen had failed to usehis safety equipment, was late for work "during thecritical February-March 1974 period," was away fromhis work station "an unprecedented amount of time,"prepared incomplete records, disturbed other em-ployees by talking to them during their worktime, andhad changed his demeanor in his contacts with hissuperiors. Nevertheless, the Administrative Law Judgeconcluded that these facts were not sufficient to war-rant discharge and accordingly found that Brawthenwas not discharged on this basis. In making such aiBoth parties have filed exceptions only with respect to the Adimmstra-tive Law Judge's findings concerning employee Brawthen.judgment, we believe that the Administrative LawJudge improperly substituted his own standard for Re-spondent's rightful exercise of discretion in determin-ing what constituted sufficient cause for discharge. Itis this improper substitution of judgment and the Ad-ministrative Law Judge's findings thereon that we can-not adopt.Having alleged a violation of Section 8(a)(1) and (3)of the Act in the Respondent's discharge of Brawthen,the General Counsel had the burden of proving em-ployer knowledge of the union . activity and unionanimus as the motivation for the discharge. The Gen-eral Counsel failed to meet this burden. Indeed, theAdministrative Law Judge found, a finding which weadopt, that evidence of union animus on the part of theRespondent was "totally lacking." Having made thisfinding, a violation could not be found under the theoryof the complaint and the Administrative Law Judgeshould have dismissed the complaint without furtherinquiry into the matter.2We also find merit in Respondent's exceptions to theAdministrative Law Judge's findings on the OSHA3issue.While we are mindful that an AdministrativeLaw Judge must address himself to all issues which arefully litigated at trial,4 such is not the situation in theinstant case. Brawthen's OSHA participation as themotivation for his discharge by Respondent was notalleged in the complaint. Additionally, counsel for theGeneral Counsel neither sought to amend the com-plaint to allege a violation on this basis nor contendedin his brief to the Administrative Law Judge that theincident constituted a violation of the Act. In fact,evidence on this issue was not even adduced until aftercounsel for the General Counsel had rested his case inchief and Respondent had put in its defense. It was notuntil counsel for the General Counsel was putting onhis rebuttal evidence in an attempt to explain some ofBrawthen's absences from his work station that evi-dence of his OSHA activity and the Respondent's al-leged reaction thereto was introduced. Thus, the Re-spondent was never put on notice with respect to anyviolation of this nature and was not given an oppor-tunity to rebut this evidence or to present arguments onany inferences that could be drawn from its conductrelative thereto. Indeed, the evidence was originallyadmitted, over Respondent's objection, for a very lim-ited background purpose. In these circumstances, asthe Administrative Law Judge correctly concluded, theissue was not fully litigated; therefore, any findings onthis issue would be a clear violation of due process.Accordingly, we reject as improper the Administrative2CPEIndustries,Ltd.,202 NLRB 782 (1973),DSL Mfg.,Inc, 202 NLRB970 (1973)3Occupational Safety and Health Act.4Atlantic Coast Fisheries,183 NLRB 921 (1970)217 NLRB No. 51 SILTEC CORPORATIONLaw Judge's inference that Brawthen's discharge mayhave resulted from his involvement in OSHA mattersand, with respect to this issue, we adopt only the Ad-ministrative Law Judge's finding that the matter wasnot properly before him.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.Stouffer Restaurant and Inn Corporation,210 NLRB 336 (1974).DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at San Francisco, California, on July 15,16,17and 18, 1974, based upon charges filed March 12 andamended April 3, 1974, and complaint issued May 14, 1974,which was amended June 14, 1974, and again orally at com-mencement of hearing. The amended complaint alleges thatSiltecCorporation, calledRespondent, violated Section8(a)(1) and (3) of the Act by interrogating employees con-cerning union activities, threatening employees with reprisalsfor engaging in union activities, creating an impression ofsurveillance of union activities, and discharging employeesWilliam McCartney and David Brawthen because of theirmembership in or activities on behalf of United Electrical,Radio and Machine Workers of America, Local 1412, calledthe Union, or because they engaged in other concerted activi-ties, after first issuing an assertedly discriminatory warningnol ice to McCartney only.Upon the entire record in this case, including my observa-tion of the witnesses, and upon consideration of briefs filedby General Counsel and Respondent, I make the following:FINDINGS OF FACT1[THE BUSINESSOF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent, a corporation located in Menlo Park, Cali-fornia, engages in the manufacture and sale of crystal for usein electronic equipment. It annually purchases goods valuedin excess of $50,000 for use in its business operations andreceives these goods directly from suppliers located outsidethe State of California. Further, it annually sells and shipsfrom its Menlo Park, California, facility directly to customerslocated outside the State of California products valued inexcess of $50,000. I find, as Respondent admits, that it is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. The Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESFacts and Discussion283Since founding in January 1969, Respondent's work forcehad grown to 290 persons by March 1974. Operations arecarried out through departments housed in three separatebuildings. Respondent's primarybusinessis the production ofsingle crystal silicon substrate wafers, althoughit also manu-factures basic equipment used in making crystal. McCartney,mostrecently employed from January to March 8, 1974, wasa production grower; Brawthen, employed from June 1971 toMarch 8, 1974, was last a research and development (R & D)technicianwith primary dutiesrelatingto experimentalgrowth of crystal.The Union commencedorganizingactivities at the facilityin summer 1973. In July and September of that year separateunfair labor practice charges were filed against Respondentbut were both dismissed following investigation. Respondentgirded for further organizing activities by obtaining, and dis-seminating among itssupervisors, guidance as to permissibleand impermissible conduct relative to union activities by andon behalf of employees. Further, an experienced industrialrelations manager was employed andgivenauthority to ap-prove all terminations. Overt union activities increased inearly 1974'with employees handing out organizing litera-ture at Respondent's premises and wearing union buttons. Alist of 22namesidentified as the partial "UE in-plant organiz-ing committee" was sent to Robert Lorenzini, Respondent'spresident, by letter dated February 7. McCartney and Braw-then were each named in this letter.McCartney had 16 months prior employment with Re-spondent ending June 1973 in connection with distractingpersonal problems.During this earlier employment heworked as laboratory technician and in supervisory capaci-ties.McCartney testified that following reemployment inJanuary he regularly wore a "Unity" button while at workand added a "UE" button several days before being dis-charged. McCartney recalled telephoning day-shift GrowingDepartment Foreman James Agar on February 1 to reportbeing sick and unable to work a scheduled 12 hours that day.Further, he recalled thatillnessforced him to leave work onFebruary 22, after completing 1 hour of the shift. At 3:15p.m. on March 5, Agar handed McCartney a "written-ver-bal" warning for the twoincidentsof absenteeism. The warn-ing embodied an extension of probationary period to April14, having the further effect of delaying any wage rate in-crease until that date. McCartney protested this as unfair andover the course of approximately 2 hours thereafter spoke, orattempted to speak, with Growing Department GeneralForemanDwayne (Dewey) Reed, Industrial RelationsManager John Richey, Production Manager Chuck Sexton,and Vice President of Operations Larry Jo. Reed's responsewas to display a blue folder to McCartney claiming it con-tained written company policies including one concerning"two absences [from work] within 20 days." He declinedcomment on how it could apply when a full 20 calendar daysseparated the two absences. Richey claimed flatly that "com-pany policy" governed the situation. McCartney testified thatAll dates and named months hereafter are in 1974, -unless indicatedotherwise 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter his essentially unsuccessful efforts to obtain reconsidera-tion on March 5 he decided to take no further action. Never-theless, at the end of the shift on March 8 Reed escortedMcCartney to the office of Richey where he was terminatedfor failing to meet the requirements of a probationary em-ployee.Brawthen had gained experience as a production growerbefore becomingan engineeringtechnician at some pointprior to June 1973. He first manifested interest in the Unionaround November 1973, and subsequently engaged in activi-ties supportive of its cause. His first overt action occurredFebruary 5 during ameetingwith Lorenzini. Brawthen hadrequested this to "announce" being "involved" in the organ-izing effort. Lorenzini voiced opposition to a union express-ing the hope Brawthen had thought carefully of the "ramifi-cations" of his involvement which, "perhaps [constituted]walking down the wrong path." The conversation maintaineda casualtone as Brawthen outlined unfavorable conditions ofemployment while Lorenzini urged that Richey be ap-proached by employees on mattersseen asproblems. OnMarch 5 Process Engineering Manager Andy Ramans, Braw-then's supervisor, sharply criticized him for claimed chronicabsence from his work area and on March 8 Richey, in thepresence of Ramans, terminated Brawthen for inattentive-ness.Reed testified that McCartney's February absences con-stituted an excessive amount under Respondent's establishedpolicy.As written this policy defines "excessive" absence tobe "more than one occurrence ... in a 4 week period."Aware of this but mindful of McCartney's "excellent" pro-duction performance, Reed reflected over several days whenAgar was absent and then concluded thatissuanceof a warn-ing was appropriate. Its delivery was delegated to Agar onMarch 5. Reed testified that the following morning he wasspoken to by an "upset, excited" McCartney who remainedin a stateof agitation over the warning the balance of thatweek. On succeeding days McCartney repeatedly attemptedto converse with others of the management hierarchy andappeared not to accept what was meant by Reed as rehabilita-tive.Reed recalled that McCartney's displeasure persistedintoMarch 8. The circumstances impressed Reed as warrant-ing termination;he decided on this course, and it was effectedin Richey's office.'Ramansdecided the discharge of Brawthen, testifying thisaction appeared necessary to protect Respondent's vital needfor technological progress. Ramans had vacationed over theperiod February 9-18. Immediately after returning he wasinformed Brawthen was displayingincreasingunreliabilityrelative to quality of his work and attention to duty. Primarysources of information were Richey, Reed, and Process Engi-neer DonBlair.Richey reported direct and indirect knowl-edge of Brawthen being a disturbing influence in work areasunrelated to his department's function as well as derelictrespecting safety practices. Reed askedRamansto discourageBrawthen's unwanted presence in the growing department.Blair, anonsupervisory member of the process engineeringdepartment, informed Ramans at about the same time of anunsatisfactory change in Brawthen's experimental accom-2The discharge episode was laced with profanity and discord among itskey participants, the details of which lack significanceplishments, recording of laboratory data, and general re-sourcefulness. Ramans testified that within a day or two ofreturning from vacation he took Brawthen to lunch at anearby restaurant. He recalled the luncheon episode openedwith social conversation, moved to discussion covering cer-tain previous remarks by Brawthenclaimingmanagerialunresponsiveness, and finally addressed the subject of Braw-then's employment future with Respondent. Ramans testifiedthat he alluded to a specific report of Brawthen oncefailingto wear protective clothing while etching, to complaints,thathad arisen whileRamanswas vacationing concerning theattention Brawthen gave to his job, and that he followed witha solicitous sifting of specific types of prospective endeavoroffered through,a future with Respondent. Ramans deniedmentioningthe Union or union activities at the luncheon.Further, Ramans testified that during the balance of Febru-ary and early days of March he continued to receive reportsfrom supervisors that Brawthen was bothering employees oftheirarea,that Blair expressed continuing dissatisfactionwith Brawthen's performance causing him (Blair) to spendincreasingly more time monitoring projects, and that Ramanshimself entreated Brawthen on several occasions to workfaster, better, or more reliably. On March 5Brawthen was anhour late in the morning, could not be found by Blair later,and had been asked by Reed to leave a workarea. Ramanstestified that he discussed the growing accumulation of spe-cificswith Richey. He recalled their consensus was to have -a discussion with Brawthen relative to whether he wouldresumeresponsible fulfillment of his duties. Ramans recalledspeaking critically with Brawthen that day and receiving onlyan unsatisfactory excuse for the morninglatenessplus a chal-lenging stare as to other complaints. Raman concludes hisversion by fixing March 6 as the date matters culminated. Onthat day another complaint was made to him by an "excited"Reed reporting Brawthen to be "in my area bothering peo-ple." Ramans immediately searched for Brawthen but he wasnot found in the engineering laboratory nor did he respondto a page. Ramans promptly spoke with Richey in terms ofan apparent lack of responseto warning andBrawthen'sknown identification as "one of theunionorganizers at thattime." A joint decision was reached that lack of performancewarrantedterminationand March 8 was selectedas Braw-theri's final day of employment. The discharge episode oc-curred adjacent to Brawthen's normal workarea,the detailsof which lack significance.Respecting paragraphs VI(a) and (b) of the amended com-plaint,McCartney testified that on February 18 Foreman C.L.Roberts noticed the union button hewas wearing andspoke with him stating that involvement with the Union was"not a good thing to be doing" while McCartney was stillprobationary.' I credit thedenialof Roberts that a conver-3Agar, Blair, employee Nadene Poppe, Reed, Richey, Roberts, and em-ployee Donna Sample uniformly deny seeing a union button worn byMcCartney while employees Ian Cuthbertson, Cathy Jeffords, and SusanTrundle recall he did Sincethe letterof February 7 named McCartney theentire subject of button wearing becomes significant primarily for credibilitypurposes. However, the mere wearing of union insignia does not mean thewearer cannot selectively focus attention to it by bodily movements makingdiscernment easy or difficult I accept as fact that McCartney wore unionbuttons but generally discredit the balance of his testimony on grounds itappears contrived and lacks plausibility. Tr. 115, 1 19, is corrected bysubstituting "probationary" for "provisionary." SILTEC CORPORATION285sati on of such nature occurred.Respecting paragraph VI(c) of the amended complaint,Brawthen testified that on February 19 Jo approached him athis workplace and initiated discussion about a rumor thatemployee Fred Cagle intended to obtain a gun.Strident con-versation ensued between them continuously for over anhour. Employee William Roth overheard portions but couldonly remember"generalities."Brawthen's version is that Joextracted concessions from him that certain statements inunion literature were misleading or erroneous and statedBrawthen's continued involvement in the union campaignconstituted"serious trouble"or "serious business" fromwhich"bitter" feelings could anse. Jo denies uttering thewords"serious trouble"or "bitter"and I credit his versionof the discussion."Paragraphs VI(d) and(e) of the amended complaint relateto the luncheon of Ramans and Brawthen in late February tothe extent that matters there discussed were an outgrowth ofdepartmental meetings held by Ramans on January 28 andFebruary 8. In the first of these, Ramans had referred toexisting union activity and set forth Respondent's views andcurrent benefits.The second meeting had commenced with adiscussion of departmental scheduling but soon shifted to thesubject of the union organizing campaign.In a course ofdiscussion led by Ramans and participated in by departmen-tal engineers,the leadership and objectives of the Union werecalled into question.Brawthen volunteered to those presenthis role as one of the key employee organizers. This secondmeeting occurred on Ramans'last day at the plant beforecommencing his vacation.Brawthen testified that during thecourse of the luncheon Ramans seemed perplexed by hisinvolvement with the Union,stating he would be"better off"taking problems to supervision and that pursuit of unionorganizing was "not helping" his career.'Respecting paragraph VI(f) of the amended complaint,Fred Cagle,at the time a polishing technician named on thein-plant organizing committee letter,testified that on Febru-ary 20 he conversed with Jo in the latter's office with Facili-tiesManager Paul Savin also present.Cagle had requested themeeting to dispel a rumor he planned to obtain a gun.Cagle'sversion of this meeting is that after clearing up the subject ofa gun, which he disclaimed intention to utilize in any employ-ment connection,Jo then raised the subject of union activitiesstating that individual employee problems should be broughtto his office,that in a prior campaign employees had walked4 Birawthen believed this discussion happened February 19, on the sameday he first personally distributed union literature(Tr. 24, 36)Ifind itactually occurred February 12,as testified by Jo, based on the reliability ofhis testimony coupled with clarifying evidence of record establishing RespExh. 9 as a union leaflet distributed by Brawthen on that date(Tr. 176, 185).Surfacing of the gun rumor on February 12 seems only a coincidence whichstimulated immediate inquiry by Jo and, as a matter of conversational now,permitted drift into the contents of union literature distributed as late as thatvery morning(and to treat other peripheral matters recalled by both partici-pants).Brawthen was a natural choice for Jo's initial purpose in seekingintelligent dialogue on the ominous rumor earned to him that morning5These utterances are quoted from Brawthen's credited version of theepisode occurring on or about February 20.Ramans testified that luncheondiscussion was confined to his own recently completed vacation,assertionsthat management had "terrorized"employees,safety matters at the plant,Brawthen's potential career choices,and reports that he had been unneces-sanly away from his own work area I generally discredit Ramans'versionof the episode.out and been discharged,that unionization would lead to apossible strike of employees and probable loss of benefits, thatCagle could advance if he wanted to, and that he wishedCagle would prevail on fellow employees not to join theUnion.Jo, who places this episode on February 13, concedeshaving knowledge of Cagle's apparent support for the Unionat that time but denies any reference to a prior walkout, massdischarge of employees,prediction that negotiations wouldstart"from scratch,"or that he solicited Cagle's assistance toinduce employees away from the Union.I am impressed withJo's credibility generally,and in regard to this episode findthat discussion was confined to the gun rumor,but not toothermatters described by Cagle. Regarding paragraphsVI(c) and(f)of the amended complaint,Jo testified in amanner remarkably forthright,unequivocal,and precise. Hisrecall of chronology,context,and utterance was thoroughand candid.Cagle's testimony had opposite quality in mostsalient regards and I consider it valueless.The consistentlyimpressive characteristics of Jo's testimony(error in estimat-ing the date of G.C.Exh. 2 noted)also influence me to credithim over Brawthen where disparity appears.Respecting paragraphs VI(g) and (h) of the amended com-plaint, Frances Perez testified that on March 5, while em-ployed as a leadgirl in the polishing department,GeneralForeman Joe Allen called her into his office to discuss atransfer she may have desired.She recalled that Allen statedthe transfer would look bad on her record,inquired whethershe was deeply involved with the Union,and, upon hearingher affirmative response,said this was a disappointment toher foreman as he(the foreman) felt she was procompanyuntil learning of her interest in the Union.Allen testified thathe conversed with Perez in early March about interdepart-mental transfer.He knew at the time she was named on thein-plant organizing committee letter and he denied asking herof union involvement or referring to her foreman other thanconcerning operational matters. Allen's version of this con-versation was thoroughly convincing and I fully credit histestimony.Perez functioned as a lead girl on the first shift with dutiesassociated to approximately 12 job stations of the polishingdepartment.Her specific tasks were to troubleshoot in thearea by anticipating workflow problems,monitor operatorreliefs and shift employees back and forth to maintain pro-duction flow. Allen testified she was instrumental in trainingnew employees and that he solicited her opinion concerningconversion of probationary employees to permanent status.Perez did not participate in supervisory meetings nor possessher own copy of Respondent'swritten policies.She testifiedher grant of authority was only that of Basking employees toaccept reassignment according to apparent and momentaryneeds of the department.To the extent Respondent seeks toattach supervisory status to Perez at the time of the March5 discussion with Allen,I am not convinced it has met thenecessary burden of proof in this regard,as a degree of in-dependent judgment less than that defined and intended inSection 2(11) of the Act has been shown from the total evi-dence.Accordingly, I do not find her to have been a supervi-sor as defined in the Act at that point in time. I am influencedin this conclusion by the fact that during March the polishingdepartment's first shift had only approximately,12 employeesperforming repetitive duties at well-defined work stations un- 286DECISIONSOF NATIONALLABOR RELATIONS BOARDder Foreman Bob Buschini and to find Perez a supervisorwould create a supervisory ratio unusually low for such anoperation. Further, the phraseology of "Lead Girl Duties"(Resp. Exh. 25) fails to attach a truly authoritative role to theposition.Evaluation of this case should note the unique nature ofRespondent's operations and the form of its relationship withemployees. This fast-growing company is part of a new andburgeoning industry.6 As often typically the case,manage-ment personnel were alternately attracted to informal deal-ings with employees calling up notions of loyal common pur-pose and, on the other hand, to use of structured employmentregulations more suitable to the ever larger work force. Thisdichotomyis seen inevidence concerning both McCartneyand Brawthen. In the former's case his original supervisor,Ramans, showed sympathetic concern at the time of termina-tion in June 1973, and although unwilling to considerMcCartney for reentry into his small department did referhim to other plant opportunity. Reed, the hiring supervisor,extended early encouragement and for a while blithely fieldedMcCartney's rancorous complaints about pay rate. Treat-ment of Brawthen reveals he was considered a valued em-ployee. He functioned in Respondent's small R & D opera-tion where a single furnace was utilized for prototype crystalgrowing procedures necessary to provide technical justifica-tion for instituting master production programs. The workenvironment was characterized by informal relationshipscoordinating Brawthen's own workday with that of Blair,other engineers, and night-shift technician Helen Clem. Con-siderable technical competence was acknowledged, a gener-ally flexible set of work tasks was present with considerableindividual,discretion as to when and how to carry them out,and the several field service trips would only have been as-signed to one in whom high confidence reposed. Lorenzinireadily consented to meet with Brawthen concerning whatturned out as the latter's dismay over occurrences in the plantand Richey was designated to follow up with a more detailedexplanation intended to placate this concern. However,Brawthen rejected Richey's facts, calling him a mere "tool."Generally Brawthen's resentment about claimed arbitrarinesstowards employees in the past was never disspelled and thisattitude affected the several factors peaking during Februaryand March. The first and most significant of these was height-ened union organizing with open employee participation interms of union literature being distributed and union insigniabeing worn. Second was the testing of Respondent's claimedintention of reacting permissibly to the campaign. A thirdexacerbating subject was-the rumor relative to whether Cagleintended to obtain and possess a gun for any eventuality thatmight relate to the organizing campaign. Admittedly Caglewas known as the prime union adherent among employees.Individuals concerned reacted emotionally to this rumor andwhile the point was resolved during a short span of time inFebruary, it did reveal touchiness both by key union adher-ents on the one hand and management personnel on theother. Fourth was increased safety awareness, both because6Expanding application of Respondent's products in electronics tech-nology has been the subject of both technical and popular comment See"New Ways to Exploit Single Crystals,"Materials Engineering,Vol 77, No.6, p. 24, June 1973, and "Why They're Integrating Into Integrated Circuits,"BusinessWeek, p55, (September 28, 1974).of specific incidents and a series of statutory safety and healthinspections (Tr. 65, 304, 539, 540). These several factors hada subtle bearing on Brawthen's performance in a rather am-bulatory job, compounded by a short vacation absence of hisregular supervisor and the simultaneous institution of newexperimentation relative to fast shoulder crystal growth.In terms of these overall factors there is little to look to inMcCartney's case except the mechanics of his short period ofprobationary reemployment, including voluntary overtimework on occasion, but also including the noted absences. Hehad but a tenuous hold on employment in the first instanceas I credit Reed's description of having initially cautionedMcCartney on the subject of job attendance. His first absencefollowed 3 consecutive 12-hour workdays and his second wasfor claimed diarrhea, certainly a condition prohibiting effec-tive continuation at a work station. While extenuating cir-cumstance might be argued as to both absences, such is im-material under Respondent's established written attendancepolicy which addresses the need to have a person reliably andconsistently at work. I find this policy was in effect at the timeand that it gauged excessiveness by a 4-week span of time, notthe lesser 20-day span which McCartney asserts was men-tioned.Further, his claim of having given--notification ofabsence on February 1 was credibly contradicted by Agar(Tr. 454). A showing has been made that involuntary termi-nations are not uncommon; 28 occurring during the last 4months of 1973, 3 in January, 3 in February, 5(other thanthose in controversy) in March and 2 in April.7 Of this total12 (other than McCartney) were during probation and anadditional 22 were based on absenteeism. It is significant thatRespondent's literature to employees was temperate8 andevidence of union animus not presented by the evidence as awhole, nor certainly as to McCartney. His union or concertedactivity was minimal and others of similar involvement re-mained employed. McCartney's reaction to the written verbalwarning of March 5 justified managerial exasperation to thepoint that Respondent chose to terminate him.' I believeReed testified credibly as being without discriminatory mo-tive in his sequence of decision.Respecting Brawthen's case it is true that on occasion hecarelessly or petulantly disdained use of safety equipment. Hewas latefor work during the critical February-March 1974period or away from his work station an unprecedentedamount of time. Crystal growing run sheets were incompletein numerous instances of his own initial or continued growingattempts.He did converse with McCartney or other em-ployees while they were performing work. It is even acceptedthat his mood changed relative to contact and communica-tion withRamans and Blair.The persuasive conclusion, how-ever, is that Respondent's act of terminating Brawthen wasbased on derelictions so marginal or explainable as to require7 Including Cagle whose name did not appear on Resp. Exh. 23 but whoin fact was discharged April 2 (Tr. 505).SResp. Exh. 21 and G C. Exh 2, identified as to time of distribution asFebruary 1 and March 8, respectively.9 I credit testimony of Richey and Carleton to the effect that-McCartneyrepeatedly visited Richey's office on March 6 and March 7. McCartney'sdenial of having done so is not persuasive nor consonant with his seeminglyimpulsive nature This lack of credence also applies to his version of thehiring interview with Reed The absence of pretextual characteristics herecontrasts with evaluation made inElectro-Netic Products Corporation,183NLRB 482 (1970) SILTEC CORPORATION287the inference that it acted with other motivation. It is simplyimplausible upon sifting the total evidence to believe Re-spondent would summarily discharge this valuable employeewho, notwithstanding his substantial participationin unionorganizing,and cool, clipped relations with supervision,maintainedrelatively complete dedication to duties to andincluding his last day of employment.10The degree to which crystal growingrun sheets, as comp-leted for the R & D furnace, show deficiency on Brawthen'spart depends largely on Blair's testimony. I am not impressedwith the overall reliability of his testimony particularly aftertaking into account his"emphatic statement that process engi-neeringtechnicians were not in the growing department sub-sequent to December 1973, followed by retraction of thistestimony because of subsequent recollection that for a con-tinuous 3-week period in January and February they wereexclusivelyso engaged(Tr. 303, 366). Further, he is con-tradicted by the highly credible Clem as to whetheralltechni-clans were told to complete crystal-growing run sheets for theR & D furnace (Tr. 359, 599). Related to this is the fact thatcrystal growing run sheets were not, in their totality for theJanuary-March period put in evidence, generally as completeas Blaircontended was necessary. Clean herself failed to showassertedly critical starting times for growing attempts on Feb-ruary 13, 14, 22 and March 4, 6, and 8. I am satisfied that,as testified by Brawthen, oral communicationwas a substan-tial factor in development of experimental growing processeseven though a more thorough job might have been done indesired written entries. The more convincing view of crystalgrowingrun sheets is that they supplemented the experimen-tal process and had fluctuating significance depending onpreciselywhatprocessorinnovationwasbeingattempted."Further, it may be conceded that Brawthen was, during thelatter portion of his employment, away from his work stationmore-than normal. This doesnot negatethat he could havechosen the cafeteria of Building 5 to use on his breaks, thatheater inspection duties might have been required of him inthe equipment manufacturing area and that employees of thatdepartment did not necessarily refrain from consulting withengineeringdepartment personnel (Tr. 701). Neither does itnegate the necessity of Brawthenbeing inseveral areas ofBuilding 2 or that he might perceive his proper role to assistemployee's of thegrowingdepartment who posed work inqui-ries to him (Tr. 293, 568). Thus,I canaccept testimony thatBrawthen was requested to leave plant areas by certain super-visors, that on other occasions he left before being spoken to,that on still otheroccasionscomplaints were made of hispresence, that an "0" ring incident represented fault on hispart, and that Brawthen was less civil than before and morelikely to omit technical data on daily crystalgrowing runsheets. On balance, he is still shown to have maintained a keyrole in the'experimental crystal growth program, dovetailing10 Brawthen's testimony was uncontradicted that on March 8 he reactedto an unexpected power loss on the experimental furnace by promptmanipulation of manual controls so as to maintain crystal structure growth.While this single incident would not be sufficient to cure proven inattentive-ness justifying an earlier, yet unexecuted, decision to terminate him, it doestend to impugn Respondent's basic defense that an aura of inattentivenesswas consistently present.1 iThe formality of the sheets is also compromised by seeing rambunctiousnotationssuch as "UFO" and "BLAH!"his work cooperatively with that of fellow technicians andengineers.My evaluation adopts testimony that empiricalcredit for new fast shoulder growing was shared by Clem andBrawthen, as the latter's description of maintaining crystalgrowth on February 25 (Resp. Exh. 16(z)) was essentiallyuncontradicted. Basically experimental crystal growth con-stitutes an uncertain process, particularly with program vari-ations established as to crystal diameter, seed lift decrease,and shoulder shape.12I conclude Brawthen was not discharged for inattentive-nessbut for another reason completely unassociated with hisunion activities or any other concerted activities properlywithin the scope of this proceeding. Ordinarily, employerconcealment of true reasons for discharge are to mask anunlawful one. In such instance, a course of reasoning to someunlawful motive is proper when, as inShattuck Denn MiningCorp.,"the surrounding facts tend to reinforce thatinference.""Typically, the "surrounding facts" demon-stratea union animusunderlying unlawfully discriminatoryaction.SeePadre Dodge,205 NLRB 252 (1973). However, inthis case evidence of employeranimusis totally lacking."Respondent parried the organizing effort with permissibleliterature of its own and allowable expression of views bysupervisors, ordinarilyreactingto, notinitiating, the subject.Roberts, Jo, and Allen have not been shown to be the perpe-trators of coercive interrogation, threats of reprisal, or animpression of surveillance. The luncheondiscussionbetweenBrawthenand Ramansis the onlyinstanceof pure initiationof the subject of union activities by any supervisor. The inci-dent was not the -first time these two had spoken of Braw-then's career potential and its essential tone, from Brawthen'scredited version,was morepleading than threatening in na-ture.WhileRamansdid not hide his dismay at Brawthen'sinvolvement with the Union, the raising of doubt as towhether it should be pursued falls short of implying jeopardyto his employment future.15 Brawthen had openly exhibitedhis union affiliation. The allegation that an impression ofsurveillance touched him is unsupported. Inquiry by Ramanswas uncoercivein natureand the prospect of reprisal notreasonably inferrable from the circumstances under whichremarks were exchanged. Other background evidence of theLorenzini-Brawthen conversation, remarks attributed toForeman Joe Desamone and a November 1973 conversationbetween Richey and Trundle," does not, singly or collec-12 The technically unpredictable nature of crystal growth and extent of itsqualitative integrity is illustrated in an abstract of the article "Effects ofGrown-in and Process-induced Defects in Single Crystal Silicone,"Journalof the Electro-chemical Society,Vol 119, No. 2, p. 225, (February 1972).13 362 F.2d 466, 470 (C.A. 9, 1966), enfg. 151 NLRB 1328 (1965).14 I give no weight to testimony of Respondent's claimed determinationto avoid commission of unfair labor practices or of Richey's extensive indus-trial relations backgroundAn objective test grounded in actual evidencemust measure animus or lack thereof, not subjective intentions.15Cf.Southland Corporation,208 NLRB 714 (1974), in which overallcircumstances gave a contrary import to the expression "messing around"(with a union).16 I credit Trundle's testimony concerning this conversation and discreditRichey's denial that it occurred. Trundle was in Richey's office seeking apay raise and had remarked inquiringly whether having a union wouldimprove basic wage rates. In response, Richey probed whether she or heracquaintance Cagle favored the Union Considering its remoteness in timeto significant events of the case and the fact Trundle initiated the subjectof unionism for discussion, I find this episode has an inconsequential bearingon the issue of animus. This finding is made notwithstanding Respondent'sContinued 288DECISIONSOF NATIONAL LABOR RELATIONS BOARDtively, establish unlawful motivation.I am satisfied the key to this case lies in'the pervasivecredibility present in Brawthen's testimony concerning theeventful day of March 5.-Brawthen was occasionally trappedin opinionated claims. His understanding of UE expulsionwas simply incorrect. See "A Brief History of the AmericanLabor Movement,"U.S. Department of Labor, p.47 (1970ed.).He was admittedly mistaken concerning presence of anEl Dorado automobile, stemming perhaps from the inclina-tion to treat the telling by "two or more people [off the sameinformation" as a "reliable source." On the other hand,Brawthen's general recall, reconciliation of chronological de-tail, and careful differentiation as to complex fact situationswas extremely impressive." Aside from faults noted he wasfully candid, readily conceded error, and displayed a vividlyexcellent memory as to most of his own personal experiences.In the realm of credibility I believe further that Richey, Ra-mans, Blair, and, to a lesser extent, Reed, presented a com-posite of testimony that cannot be accepted. There are numer-ous flaws in the recounting of these four persons. Richeywould have it appear he sought out Ramans on the 4th or 5thof March and took the initiative in focusing attention onBrawthen's claimed wandering at the time. Ramans, on theother hand, testified that on March 5 the accumulation ofincidents reaching his attention caused him to go "over topersonnel" for a discussion of options with Richey. Richey iscredibly contradicted on specifics by Trundle and Brawthen,while Supervisor Dick McSorley fails to corroborate the voic-ing of a complaint to Richey (Tr. 525, 697-703). Ramansgave an overall impression of having difficulty maintainingthe edges of a contrived reconstruction of events. He vacil-lated on whether, during the luncheon discussion, the subjectof union involvement was or could have been raised (Tr. 220)and on whether Brawthen's job performance was discussed(Tr. 225). He equivocated on the subject of work progressreports (Tr. 250, 251). He confusedly identified "Friday after-noon" (March 8) as the day "following" March 6 (Tr. 229,230). These mmor discrepancies are capped by serious doubtconcerning Ramans' memory on the basis of his statement hedid not know the Union's name as of his departmental meet-ing on February 8 (Tr. 216). This demonstrates woefullyweak recall since on only January 28 he had spoken from aunion pamphlet (Tr. 214).18 Ramans repeated Blair's error,in an apparent effort to stigmatize Brawthen's presence in thegrowing department, by mistakenly testifying that he was notregularly assigned that area "during the last three months orso" (Tr. 265). On the general issue of Brawthen's claimedcounsel characterizing Trundle's testimony as showing "an 8(a)(1) viola-tion." (Tr 143.) General Counsel expressly declinedto litigatethe episodeas an independent violation (Tr. 11, 12, 13)17Tr 61, 1. 3 contains the word "after" in reference to the point in timeof Resp Exh. 10 (letter dated February 7). I have no basis to correct thison my own motion, notwithstanding the natural harmonizing effect were theword "before" substituted. If the question actually uttered at the hearingposed "before" at that point the response is an obvious confirmation On theother hand if the question actually posed "after," Brawthen's response isglaringly incorrect. I merely note awareness of this point in reaching credi-bility resolutions.18The document used at this time was presumably a UE leaflet datedJanuary 16. (Resp. Exh. 1). In this the Union was clearly identified both byfull name and abbreviation Jo credibly referred to about 20 UE handbillsduring the overall organizing campaign and there is every reason to expecteach was clear as to the Union's identity (Resp Exhs 9 and 20)inattentiveness, the testimony of Reed is related to that ofAgar. The latter credibly testified that on several occasionsduring Brawthen's last month of employment he observedhim speaking with operators and upon approaching the per-sons involved Brawthen "generally left." Agar informedReed of this, who recalled observing similar occurrences him-self.The more critical question is whether Reed correctlyfixes March -6 as the date on which he experienced a "thirdoccasion" of Brawthen "visiting" his area and asked that itbe stopped. Reed's testimony is remarkably more impressiveconcerning McCartney than it is concerning Brawthen and Ibelieve this last episode occurred in February, as testified byBrawthen, and not on March 6 or any day of that week.19Thus I am satisfied a true sequence began with the lunch-eon on or about February 20, during which- Ramans dis-cussed union involvement and career future with Brawthenbut in no way complained of job performance or attention toduty. The next event was Reed's routine admonishment toBrawthen that be not talk with employees. Although charac-terizing himself as actually "working" at the time, Brawthennevertheless acquiesced and this is credibly corroborated byemployee Diane Johnson (Tr. 691, 564). Brawthen was oc-cupied March 4 and 5 with experimental fast shoulder grow-ing attempts. At midmorning on March 5 he went to discusscharacteristics of a seed crystal with Blair, expecting to findthe latter in a plant cafeteria.While so proceeding, he ob-served Richey in or adjacent to the growing department con-versing with an occupational safety and health complianceofficer.20Brawthen hesitated at the spot to the extent that19 The record refers to "February or March " Context at that point clearlyindicates Brawthen means his estimate to be that the incident well precededMarch 5 (Tr 690, 691)20 Richey testified that Respondent had several occupational safety andhealth inspections during 1974, two of which apparently occurred prior toBrawthen's discharge. The State of California Department of JndustrialRelations is now authorized to implement a "state plan" approved undercriteria of the Federal Occupational Safety and Health Act. One criterionrequires a showing that the state plan "[P]rovides for a right of entry andinspection of all workplaces . . . at least as effective as that provided insection 657...." (29 USCA § 667 (c)(3)). Formal approval noted that theproposed plan and "contemplated" enabling legislation "[P]rovides em-ployer and employee representatives an opportunity to accompany inspec-tors and call attention to possible violations before, during and after inspec-tions." (38 F.R 10719, May 1, 1973.) The California plan is publicizedas "CAL/OSHA," a variation of "OSHA" meaning the Federal act or,interchangeably, the administration responsible for Federal enforcement.For convenience this Decision will maintain undifferentiated references inthe record by simply terming the subject "OSHA." Statutory phraseologyrelative the inspections is as follows-[T]he Secretary [of labor]is authorized .to inspect . anyplace of employment . and to question privately any . em-ployer, owner, operator, agent or employee. 29 USCA § 657 (a)Subject to regulations issued by the Secretary,a representative of theemployer and a representative authorized by his employees shall begiven an opportunity to accompany the Secretary or his authorizedrepresentative during the physical inspection of any workplace .. .Where there is no authorized employee representative,the Secretary orhis authorized representative shall consult with a reasonable number ofemployees concerning matters of health and safety in the workplace. 29USCA § 657(e).Prior to or during any inspection of any workplace, any employees orrepresentative of employees employed in such workplace may notifythe Secretary or any representative of the Secretary responsible for SILTEC CORPORATIONRichey approached and pointedly suggested waiting duties beperformed. About 10 minutes later Brawthen scouted theoffice of Plant Safety Engineer George Sudikatus, but wassummarily =told by Richey that he belonged in his break area(Tir.650).He next experienced sudden, excited remarks ofRamans occurring later that day. This involved criticism ofBrawthen for seeming to intrude himself into the OSHAinspection. Brawthen countered on the basis of understand-ing it to be an activity within his rights. The conversation wasbrief, however, with neither participant particularly pursuingtheir initial thoughts.21From the standpoint of task per-formance and application to job requirements, the balance ofBrawthen's week was uneventful.22][have rejected the assigned reason for Brawthen's dis-charge and althoughShattuck Dennwould invite taking thestep, do not conclude Respondent therefore acted with con-ceafed unlawful motivation. The reliable, probative, substan-tial evidence contained in the record as a whole does not showunlawful conduct respecting the union activities that oc-curred. Cf.CPE Industries, Ltd.,202 NLRB 782 (1973). Iinstead infer that Respondent, influenced chiefly by Richey'sperception of his combined industrial relations and safetyfunctions, rid itself of Brawthen to interdict this involvementwith existing and prospective OSHA activities. Motivationwas strong and circumstances highly suggestive of this con-clusion. Richey viewed the series of OSHA inspections withdisdainful aggravation. He monitored the apparent depth ofinvolvement in union activities by various employees andwould only reasonably view Brawthen's eager interest in theMarch 5 inspection as a complication to the already delicatedecisions being made under the long-present cloud of anorganizingdrive.23 I infer further that Richey prevailed onconducting the inspection,in writing,of any violation of this chapterwhich they have reason to believe exists in such workplace.29 USCA§ 657(0(2)In the course of any investigation or inspection of an employer or placeof employment by an authorized representative of the division [of In-dustrial Safety], a representative of the employer and a representativeauthorized by his employees shall have an opportunity to accompanyhim on the tour of inspection Any employee or employer, or theirauthorized representatives, shall have the right to discuss safety viola-tions or safety problems with the inspector privately during the courseof an investigation or inspection. Where there is no authorized em-ployee representative, the [division] chief or his authorized representa-tive shall consult with a reasonable number of employees concerningmatters of health and safety of the place of employment. CaliforniaOccupational Safety and Health Act of 1973, A B No 150 approvedOctober 1, 1973, West's Ann Labor Code § 6314(d).21The contradiction in testimony concerning this conversation is themost critical in the record (Tr. 228, 229, 659, 660) The accepted versionis determinative of whether Brawthen had previously received any cautionconcerning his work performance Brawthen's testimony on this point isthoroughly persuasive and I fully credit his version.22 It is uncontradicted that for the entire morning of March 6, Brawthenassisted Respondent's maintenance employee in changing a seed rod. Forthe` balance of that day and on March 7 several fast shoulder growingattempts are shown, employing the experimental 12-inch-per-hour seed liftrate. On March 8, the actual day of discharge, Brawthen handled the furnacepower loss in a manner previously noted and also worked with Ramans onpolishing pad inspection as a prelude to Richey's appearance.23There is ample wasting on the subject, the essence of which wouldreadily reach the attention of an industrial relations professional Illustrativeof comment associating OSHA with unionization is the following:289Ramans to contrive testimony relative to the February20-March 6 span of time in an effort to conceal the trueactuating dynamics. Related to this is the fact that Respon-dent's supervisors had reason to associate Brawthen withMcCartney24 and it must be remembered that commencingthe afternoon of March 5, and continuing in unacceptablefashion the remaining days of that week, the latter mountedsuch a stream of complaints as to mark himself for discharge.I conclude Ramans' remarks of March 5 were meant to deterBrawthen from further OSHA involvement but when, withinscant hours, this approach appeared too conservative for Re-spondent's overall interests, themomentum of eventsspawned a decision to terminate him. Overall interests meansRespondent's natural desire to avoid OSHA liability. Thisinferred inclination cannot embrace the further conclusionthat Brawthen's coextensive union activities were a partialinfluence, since a course of reasoning to that point wouldrequire sheer speculation and be contrary to the weight ofevidence.Second, the process of collective bargaining only produced a variety ofinterim stopgap measures.Generally speaking,union efforts at thebargaining table to impose more stringent controls over safety andhealth have been beaten back as cost conscious companies continue toguard zealously their "managerial prerogatives" over these subjectareas against erosion from any source.In any event,even assuming thatunions had made more significant gains, the impact would have beenconfined to the organized sector, which reflects only a modest percent-age of the nation's overall work-force*****Further,union lawyers may wish to savor, and their management coun-terparts contemplate warily, the fact thatunder OSHA,Congress con-ferred upon labor unions a much more expansive opportunity to partici-pate actively in all stages of compliance and enforcement than is thecase with respect to"charging parties"under theNLRA.George H.Cohen, "The Occupational Safety and Health ActA Labor Lawyer'sOverview,"33 Ohio StateLaw Journal 788,789, 799, (1972)The IUD [Industrial Union Department, AFL-CIO] has no sympathyfor employers [associated with the "virulentreaction"of managementto a proposed OSHA regulation amendment allowing publicdisclosureof results of workplace hazards monitoring] who wish to keep workersin the darkon possiblehazards to their health of which they should beaware..Letter ofSheldon Samuels, IUD Director, Health, Safetyand Environmental Affairs,Occupational Safety & Health Reporter,BNA,Vol. 3, No. 22, p. 715 (November 1, 1973)[I]t is up to organized labor to convince management.of the needfor safe and healthful workplaces Conference remarks, "CaliforniaLabor Federation, AFL-CIO and the Center for Labor Research andEducation, University of California at Berkeley,"Occupational Safety& Health Reporter, BNA,Vol. 3, No. 24, p. 779 (November 15, 1973).[O]SHA conveyedonly "leverage"to unions in collective bargaining,not added rights.*****OSHA has hada more indirect impact on organizing activities in thatemployee rights are not exercised adequately in an unorganized shop.OSHA stimulates the desire to obtain benefits .*****Because of this [insufficient number of OSHA compliance officers],voluntary compliance on a unilateral basis "is simply paternal" .. itshould be bilateral and where there is a union, it should be contractualJohn J. Sheehan,Legislative Director,United Steelworkers of America,participant for "Federal Bar Association-Bureau of National AffairsInstitute on Occupational Safety & Health,"OccupationalSafety &Health Reporter,BNA,Vol 3, No.51, p 1625, (May 23,1974).24 Tr. 295, 434, 435. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe subject of safety (incorporating OSHA) metamor-phosed during trial of this case. Initially, General Counseladduced no testimony from Brawthen relative to OSHA andobjected to cross-examination on the subject of safety asbeyond scope of the direct (Tr. 64).It wasnot until rebuttal,on the fourth day of hearing, that Brawthen's testimony cov-ered particulars of his interest in OSHA enforcement. Thiswas repeatedly and successfully objected to by Respondent ongrounds it improperly broadened General Counsel's theory ofthe case (Tr. 540-548, 642-647, 663-668).' It isfirst neces-sary to note that the general concept of workplace safetydiffers from structured provisions and procedures of OSHAenforcement.26Respondent is not shown to oppose generalelevation of-safety practices by and affecting-its employees.AdmittedlyBrawthen was twice cautionedby Join this re-gard and by March at the latest inculcation of safety aware-ness among employees was being stressed.21However theseparatematter of OSHA participation by Brawthen, towhich Respondent'shostilityhas been inferred, was notpleaded or timely advanced as a theory of the amended com-plaint's paragraph VII(a).Wray Electric Contracting, Inc.,210 NLRB 757 (1974),is an instance of proper grounding inthis regard. There the complaintallegedan individual wasdischarged because he "[E]ngaged in certain activities onbehalf of. . . the Union and, more particularly, for the rea-son that [he] filed a complaint . . . with the United States25 Tr 647, 1 5 is corrected by substituting "clear" for"queer " Tr 659,1.21, Tr. 664'11. 14, 25 and Tr 665,line 4 are correctedby substituting"OSHA" for "OCEA "-26 This isillustratedbyUniroyal, Inc,197 NLRB 1034 (1972), a case inwhich the employer claimedfailure toobserve asafety regulation was thereason foran employee's discharge In resolving that issue,itwas found tobe unnecessaryto take "official notice" of the Occupational Safety andHealth Actsince such was not found"relevant to the immediate issue ofdischarge" (TXD, fn. 19)27 The distinction is reflectedin commentduring colloquywith counselthat"departing" from safetyrequirementsmight "[be] intertwined" withOSHA as a matterof testimonialcontinuity (TR 548)Department of Labor alleging that certain conditions of em-ployment at Respondent's . . . jobsite'.. .were unsafe inviolation of the Occupational Safety and Health Act of 1970."The finding inWray,adopted by the Board, was that theindividual had been discriminatorily discharged for "con-certed or union activity" of filing "a complaint with OSHA."The instant case did not result in litigation of such an issue.Ordinarily a fully litigated matter is one where each adver-sary consciously addresses a particularized issue. The doc-trine is applied inAtlantic Coast Fisheries,183 NLRB 921(1970),where the Board found that "jT]he question ofwhether the layoff was a`sham'was neither alleged in thecompaint nor fully litigated"in a situation where "there wasneither a specific nor a general allegation that the Respondenteffected a premature seasonal layoff in order to discourageunion activity."28A propertestof the gravamen of a com-plaint is whether sections of the Act are specifically invokedor theories of unlawful motivation appropriately advanced athearing, as a necessary basis for the subsequent phenomenonof "full litigation." Cf.Western Commercial Transport, Inc.,201 NLRB 17 (1973). An insufficient foundation exists totreat the matter of Brawthen's activities relative to OSHA asa fully litigated issue. Neither the complaint nor GeneralCounsel's opening statement gave any hint such would be anissue of the case. It was belatedly, and somewhat equivocally,introduced during a closing stage of the hearing.GeneralCounsel's brief does not raise the point other than as minorfactual continuity (G.C. brief, p. 16). In these circumstancesno basis exists to adjudicate whether Brawthen'sOSHA in-volvement was "other concerted" activity which caused hisdischarge.[RecommendedOrder for dismissal omitted frompublication.]28CfMonroe Feed Store,112 NLRB 1336 (1955);Phillips Industries,Incorporated,172 NLRB 2119 (1968).